Case 2:18-cv-00135-JRG Document 592 Filed 08/08/19 Page 1 of 2 PageID #: 61366



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                   §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                 §              LEAD CASE
AT&T MOBILITY LLC,                               §
                                                 §
         Defendant,                              §
CELLMAX TECHNOLOGIES AB,                         §
                                                 §
              Intervenor-Defendant,              §
                                                 §   CIVIL ACTION NO. 2:19-CV-00256-JRG
T-MOBILE US, INC., T-MOBILE USA,                 §             MEMBER CASE
INC.,                                            §
                                                 §
              Defendants.                        §

                                              ORDER

        Before the Court is Plaintiff Fractus, S.A. (“Fractus”); Intervenor-Defendant CellMax

 Technologies AB (“CellMax”); and Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.’s

 (collectively, “T-Mobile”) Joint Motion to Stay All Deadlines and Notice of Settlement (the

 “Motion”). (Dkt. No. 578.) The Motion seeks a stay of all deadlines in Case No. 2:19-cv-256-JRG,

 pending settlement of the claims therein, and does not seek relief with regard to any other case

 consolidated therewith. (Id. at 2.) Having considered the Motion and noting that it is unopposed,

 the Court is of the opinion that the Motion should be and hereby is GRANTED.

        It is therefore ORDERED that any and all deadlines in Case No. 2:19-cv-256-JRG are

 stayed for thirty (30) days from the date of this Order, during which time the parties shall file

 appropriate dismissal papers shall be tendered to the Court for entry herein.
Case 2:18-cv-00135-JRG Document 592 Filed 08/08/19 Page 2 of 2 PageID #: 61367




  So Ordered this
  Aug 8, 2019




                                      2
